Case 1:14-cv-07539-MKB-CLP Document 164 Filed 07/21/21 Page 1 of 2 PageID #: 2074




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK

  JOVANA MOUKENGESHCAIE,                                  )
  on behalf of herself                                    )
  and all others similarly situated,                      )       Case No. 14-CV-7539-MKB-CLP
  Plaintiff,                                              )
                                                          )
                          v.                              )
                                                          )
  ELTMAN, ELTMAN & COOPER, P.C.,                          )
  LVNV FUNDING, LLC, and RESURGENT                        )
  CAPITAL SERVICES, L.P.,                                 )
                                                          )
                  Defendants.                             )

   DISTRIBUTION COMPLIANCE DECLARATION OF SCOTT FENWICK
          OF KROLL SETTLEMENT ADMINISTRATION LLC

          I, Scott M. Fenwick, declare as follows:

          1.      I am a Senior Director of Kroll Settlement Administration LLC (“Kroll”, f//k/a as Heffler

  Claims Group or Heffler Claims Administration, LLC) in Philadelphia, Pennsylvania. I am over twenty-

  one years of age and am authorized to make this declaration on behalf of Kroll and myself. The following

  statements are based on my personal knowledge and information provided by other experienced Kroll

  employees working under my supervision.

          2.      On June 23, 2020, Defendant paid $140,770.28 of the $240,770.28 the Net Settlement

  Fund. On October 21, 2020, Defendant paid the remaining $100,000.00 into the Qualified Settlement Fund.

          3.      Based on the Net Settlement Fund of $240,770.28, Kroll paid Class Members (pro rata)

  and Sub Class Members (amounts provided to us), whose initial notice was not returned as undeliverable

  for a total of 5,472 checks issued. On February 19, 2021, Kroll mailed 5,350 checks to the Class Members.

  Settlement checks were valid for a period of 90 days, or May 21, 2021. Then on April 8, 2021 Kroll mailed

  122 checks to the Sub-Class Members. Settlement checks were valid for 90 days, or July 7, 2021.




                                                     1
Case 1:14-cv-07539-MKB-CLP Document 164 Filed 07/21/21 Page 2 of 2 PageID #: 2075




            4.      As of July 20, 2021, 1,902 checks have been cashed totaling $106,572.00 and 3,570 checks

  remain outstanding totaling $93,954.82. Kroll held back $40,243.46 of funds that represented Class

  Members whose notice were undeliverable.

            5.      Based on the above, Kroll calculates that $134,198.28 will remain available in the

  Qualified Settlement Fund and will issue a cy pres payment to the National Consumer Law Center for this

  amount.



            I declare under penalty of perjury under the laws of the United States that the above is true and

  correct to the best of my knowledge and that this Declaration was executed on July 21, 2021 in Woodbury,

  Minnesota.




                                                            Scott M. Fenwick




                                                       2
